Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 27 October 2021. Claims 1, 3-8, 10-15 and 17-23 are pending and have been considered as follows.
Response to Arguments	
	Applicant’s amendment and arguments with respect to the Claim Objections to claim 3 as set forth in the office action of 27 July 2021 have been considered and are persuasive. Therefore, the Claim Objections to claim 3 as set forth in the office action of 27 July 2021 have been withdrawn.
Applicant’s amendment and arguments with respect to the rejection of claims 1, 3-8, 10-15 and 17-23 under 35 USC 112(b) as set forth in the office action of 27 July 2021 have been considered and are persuasive. Therefore, the rejection of claims 1, 3-8, 10-15 and 17-23 under 35 USC 112(b) as set forth in the office action of 27 July 2021 have been withdrawn.
Applicant’s amendment and arguments with respect to the rejection of claims 1, 3-8, 10-15 and 17-23 under 35 USC 103 as set forth in the office action of 27 July 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
D 'Haeyer discloses "[a] combined yaw mode of piloting." D 'Haeyer, ¶[0027]. As shown in FIGs. 3, 4, and 6 of D 'Haeyer, the head direction of the drone 10 is "direction A in which the front camera points," (id., ¶[007 1]) and "[the] 'combined yaw mode' . .. mak[es] the drone maneuver in the manner shown in FIG. 3 so as to turn following a circular path C of radius R about a center of with a determined (constant or otherwise) curvilinear velocity and with a constant altitude," (id., ¶[0078], emphasis added). That is,  controlling the aircraft to fly along the first direction or the second direction, the aircraft to rotate around a yaw axis of the aircraft based on an instruction of the user associated with a yaw angle, [the first direction being a flight direction of the aircraft approaching the target object, and the second direction being opposite to the first direction]," (emphases added). That is, according to claim 1, in response to the instruction associated with the yaw angle, while the flight direction of the aircraft is maintained along the first direction or the second direction, the aircraft rotates around its yaw axis, i.e., during the rotation of the aircraft around the yaw axis, the flight direction of the aircraft is maintained. Therefore, D 'Haeyer does not disclose or suggest the above-quoted elements of amended claim 1, and thus does not cure the deficiencies of Yang and Rischmuller … the Office has neither properly determined the scope and content of the cited references nor properly ascertained the differences between the claimed invention and the cited references. Moreover, the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, despite these differences. For at least this reason, no prima facie case of obviousness has been established with respect to claim 1, and claim 1 is thus allowable. 

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. First, Examiner would like to point that the independent claims, as currently amended, do not include the language “in response to the instruction associated with the yaw angle, while the flight direction of the aircraft is maintained along the first direction or the second direction, the aircraft rotates around its yaw axis, i.e., during the rotation of the aircraft around the yaw axis, the flight direction of the aircraft is maintained” (emphasis added), under broadest reasonable interpretation. The independent claims recite “controlling, while controlling the aircraft to fly along the first direction or the second direction, the aircraft to rotate around a yaw axis of the aircraft 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of D’Haeyer (US20120232718).
Regarding claim 1, Yang discloses a method for controlling flight of an aircraft (see at least abstract), comprising: determining a relative direction of a target object relative to the aircraft (see at least [0003], [0004], [0007], [0025], [0027], [0028], [0030] and [0036]-[0046]); determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction (see at least [0025], [0027], [0028], [0030] and [0036]-[0046]).
(see at least Figure 2, Figure 6, [0006], [0017], [0023]-[0026], [0074], [0075], [0078]-[0083], [0089], [0130]-[0138] and [0173]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Rischmuller of in response to a flight mode of the aircraft being a first flight mode: determining a direction opposite of the first direction as a second direction; and controlling the flight of the aircraft based on the second direction; and in response to the flight mode being a second flight mode: controlling the flight of the aircraft based on the first direction since they are directed to control of aerial vehicles and use of Rischmuller would ensure increased reliability and efficiency of the system. 
Yang as modified by Rischmuller does not explicitly disclose in response to the flight mode being a second flight mode: controlling the flight of the aircraft based on the first direction; and in response to the flight mode being a third flight mode: releasing a control of a yaw direction of the aircraft to a user; and controlling, while controlling the aircraft to fly along the first direction or the second direction, the aircraft to rotate around a yaw axis of the aircraft based on an instruction of the user associated with a yaw angle. However, such matter is suggested by D’Haeyer (see at least [0017], [0027]-[0030], [0071], [0085], [0086], [0090], [0093], [0096], [0098], [0164] and [0166]-[0169]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of D’Haeyer of in response to the flight mode being a second flight mode: controlling the flight of the aircraft based on the first direction; and in response to the flight mode being a third flight mode: releasing a control of a yaw direction of the aircraft to a user; and controlling, while controlling the aircraft to fly along the first direction or the second direction, the aircraft to rotate around a yaw axis of the aircraft based on an instruction of the user associated with a yaw angle and use of D’Haeyer would increase user comfort and satisfaction while also ensuring increased reliability and efficiency of the overall system. 

Regarding claim 8, Yang discloses a flight control device for controlling flight of an aircraft (see at least abstract), comprising: a memory configured to store computer-executable instructions (see at least abstract, Figure 1 and [0006]); one or more processors, individually or collectively, configured to execute the computer-executable instructions to (see at least abstract, Figure 1 and [0006]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 15, Yang discloses an aircraft (see at least abstract) comprising a propulsion assembly configured to provide a propulsion force for flight of the aircraft (see at least abstract and Figure 1) and transmit flight control instructions to the propulsion assembly wherein the flight control instructions are configured for (see at least abstract, Figure 1 and [0039]). Rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of D’Haeyer (US20120232718) in further view of Tian (US20170308076A1).
Regarding claim 3, Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current flight mode is the first flight mode, the second flight mode, or the third flight mode.
Tian teaches during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]), wherein the current flight mode is the first flight mode, the second flight mode, or the third flight mode (see at least abstract, [0010], [0011] [0016], [0017], [0039], [0040] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and D’Haeyer to incorporate the teachings of Tian of during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current 

Regarding claim 4, Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values.
Tian teaches wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and D’Haeyer to incorporate the teachings of Tian wherein the detection of the aircraft 

Regarding claim 5, Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose wherein controlling the flight of the aircraft based on the second direction comprises: transmitting, based on the second direction and obstacle information detected in the second direction, a control instruction to control the aircraft to fly along the second direction to circumvent an obstacle indicated by the obstacle information.
Tian teaches wherein controlling the flight of the aircraft based on the second direction comprises: transmitting, based on the second direction and obstacle information detected in the second direction, a control instruction to control the aircraft to fly along the second direction to circumvent an obstacle indicated by the obstacle information (see at least abstract, Figure 1, [0010], [0016], [0030], [0039], [0042] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller 

Regarding claim 10, Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current flight mode is the first flight mode, the second flight mode, or the third flight mode.
Tian teaches during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]), wherein the current flight mode is the first flight mode, the second flight mode, or the third flight mode (see at least abstract, [0010], [0011] [0016], [0017], [0039], [0040] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and D’Haeyer to incorporate the teachings of Tian wherein during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein 

Regarding claim 11, Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values.
Tian teaches wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and D’Haeyer to incorporate the teachings of Tian wherein the detection of the aircraft 

Regarding claim 12, claim 12 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 17, claim 17 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 18, claim 18 is commensurate in scope with claim 4. See above for rejection of claim 4. 

Regarding claim 19, claim 19 is commensurate in scope with claim 5. See above for rejection of claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view .
Regarding claim 6, Yang as modified by Rischmuller, D’Haeyer and Tian does not explicitly disclose detecting, by an obstacle detecting device of the aircraft, the obstacle information in the second direction, wherein detecting the obstacle information comprises: -28-Client Ref No. 2016F0443USAttorney Docket No. 00203.3111.00US transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction and enabling an imaging device of the aircraft to capture an image of the target object during the flight of the aircraft in the second direction.
Line teaches detecting, by an obstacle detecting device of the aircraft, the obstacle information in the second direction (see at least abstract and [0007]-[0010]), wherein detecting the obstacle information comprises: -28-Client Ref No. 2016F0443USAttorney Docket No. 00203.3111.00US transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]), the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]) and enabling an imaging device of the aircraft to capture an image of the target object during the flight of the aircraft in the second direction (see at least abstract, [0010], [0012]-[0022], [0025], [0061]-[0065] and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller, D’Haeyer and Tian to incorporate the teachings of Line of detecting, by an obstacle 

Regarding claim 13, claim 13 is commensurate in scope with claim 6. See above for rejection of claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of D’Haeyer (US20120232718) in further view of Tian (US20170308076) in yet further view of Line (US20180032087A1) and in yet further view of Achtelik (US20200043352A1).
Regarding claim 7, Yang as modified by Rischmuller, D’Haeyer and Tian does not explicitly disclose wherein the aircraft comprises an obstacle detecting device, and an imaging device is rotatably mounted to the aircraft using a gimbal, wherein the method further comprises detecting, by the obstacle detecting device, the obstacle information in the second direction, and wherein detecting the obstacle information comprises: transmitting an attitude adjusting instruction to the aircraft for controlling an 
Line teaches wherein the aircraft comprises an obstacle detecting device  (see at least abstract, [0007]-[0010]), and the imaging device is rotatably mounted to the aircraft using a support (see at least abstract, Figure 1, [0022] and [0023]), wherein the method further comprises detecting, by the obstacle detecting device, the obstacle information in the second direction (see at least abstract, [0007]-[0010]), and wherein detecting the obstacle information comprises: transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]); and transmitting a rotation instruction to the support for controlling a rotation of the support, the rotation of the support enabling the imaging device to capture an image of the target object during flight of the aircraft in the second direction (see at least abstract, Figure 1, [0022], [0023], [0058], [0059], [0061], [0068] and [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller, D’Haeyer and Tian to incorporate the teachings of Line wherein the aircraft comprises an obstacle detecting device, and an imaging device is rotatably mounted to the aircraft 
Even though gimbal is a very well-known support, Achtelik is still used to expedite prosecution.
Achtelik teaches gimbal as the support (see at least [0022], [0029], [0041], [0046] and [0054]-[0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller, D’Haeyer, Tian and Line to incorporate the teachings of Achtelik to use gimbal as the support since they are all directed to UAVs carrying imaging devices and use of Achtelik would ensure increased safety and reliability. The claim would have been obvious also because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, claim 14 is commensurate in scope with claim 7. See above for rejection of claim 7.

Regarding claim 20, claim 20 is commensurate in scope with claim 7. See above for rejection of claim 7.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of D’Haeyer (US20120232718) in yet further view of Sabe (US20170308088).
Regarding claim 21, Yang discloses wherein determining the relative direction of the target object relative to the aircraft comprises determining the relative direction of the target object relative to the aircraft (see at least [0003], [0004], [0007], [0025], [0027], [0028], [0030] and [0036]-[0046]).
Yang as modified by Rischmuller and D’Haeyer does not explicitly disclose obtaining a location of a target area in an image captured by an imaging device on-board the aircraft, the location of the target area in the image indicative of an estimated location of the target object relative to the imaging device, wherein determining the relative direction of the target object relative to the aircraft comprises determining the relative direction of the target object relative to the aircraft based on a viewing direction of the imaging device and the location of the target area indicative of the estimated location of the target object. However, such matter is suggested by Sabe (see at least Figures 3, 19 and 20; [0005], [0007], [0047], [0098], [0113], [0139]-[0144], [0168]-[0170], [0178]-[0182], [0184], [0185], [0225] and [0229]-[0238]). It would have been 

Regarding claims 22 and 23, claims 22 and 23 are commensurate in scope with claim 21. See above for rejection of claim 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667